Citation Nr: 1630045	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected plasmacytoma with multiple myeloma.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran submitted a notice of disagreement (NOD) in July 2009, a statement of the case (SOC) was issued in April 2010, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2010.

In his May 2010 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  In August 2010, he instead requested that his Board hearing be via video conference.  A hearing was scheduled for July 22, 2011.  The Veteran failed to show for the hearing and did not offer any good-cause explanation for his absence or request to reschedule the hearing; thus, his request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.700(e), 20.704(d) (2015).

This issue was previously before the Board in September 2012, July 2014, and September 2015.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  That development having been completed, the claim is now ready for appellate review.

As noted in the September 2015 Board Remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a July 2013 VA Memo noting that the Appeals Management Center has determined that TDIU is inferred, but the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The preponderance of the evidence shows that glaucoma was not present in service or until many years thereafter and is not related to service or to an incident of service origin, or a service-connected disability.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Correspondence from the RO dated July 2008 and November 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, on both a direct and secondary basis, and provided an explanation of what evidence was required of him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The issue was last readjudicated in a February 2016 supplemental statement of the case (SSOC).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  His STRs, post-service VA and private treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  In addition, pursuant to the instructions of the September 2015 Board Remand decision, the record was supplemented with additional VA medical opinions in October 2015 and February 2016 in order to address the recognized deficiencies of the March 2013, June 2013, and September 2014 VA examination reports.  Taken in conjunction, the Board finds that the March 2013, June 2013, September 2014, October 2015, and February 2016 VA examination reports and opinions are adequate as they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the available medical evidence and records have been obtained in order to make a competent determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

Lastly, as noted above, in September 2015 the Board remanded this claim for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet.  App. 268 (1998); D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the September 2015 remand, new VA addendum opinions were obtained in October 2015 and February 2016 in order to address direct and secondary theories of causation for the Veteran's issue on appeal.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran asserts entitlement to service connection for glaucoma.  Specifically, it is the Veteran's belief that his glaucoma began during service, or in the alternative, is secondary to his service-connected plasmacytoma with multiple myeloma.  See June 2008 VA Form 21-526 ("When did your disability begin...08/26/65");  see also September 2013 Veterans of Foreign Wars of the United States (VFW) Informal Hearing Presentation (IHP) ("The Veteran believes that his glaucoma is associated with his service connected plasmacytoma with multiple myeloma.")

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between a sleep disorder and hypertension to a service connected disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to address the question of whether the Veteran's service-connected disability caused or aggravated his glaucoma.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts 

Service treatment records were reviewed and reflect that the Veteran reported that he was "in good health" at his August 1965 pre-service physical examination.  See August 1965 Report of Medical History.  The subsequent examination of the Veteran's ocular motility did not reveal any medical issues.  See August 1965 Report of Medical Examination.  In February 1968, the Veteran reported that his "vision has been blurred lately."  See February 1968 Chronological Record of Medical Care.  Later that month, the Veteran underwent an optometric examination and at a follow-up appointment two days later, was diagnosed with "mild refractive error."  The remaining service treatment records are silent as to any glaucoma or other ocular treatments or complaints, including his May 1969 discharge examination which reflects that the Veteran "wears glasses for reading only."  See May 1969 Report of Medical Examination.

Post service, the Veteran was diagnosed with multiple myeloma in 2008, reporting symptomatology including "visual blurring" and visual field complaints without vision loss.  See March 2008 Johnson City Medical Center note; see also June 2008 Cancer Outreach note.  

Private and VAMC medical treatment records dated between 2008 and 2016 reflect a history of primary open angle glaucoma (POAG) controlled with medication, and intermittent complaints of blurriness.  See i.e. March 2008 Johnson City Medical Center note ("Open angle glaucoma, continue home meds."); July 2008 VAMC Primary Care note; August 2012 VAMC Eye Note ("blurry early in the day but improves as the day goes longer."); July 2015 VAMC Eye History note ("glaucoma primary open angle with much improved pressure, continue cosopt/latanoprost").  

The Veteran was first afforded a VA eye examination in March 2013.  Following a review of the Veteran's claim file and an in-person examination, the examiner provided a diagnosis of POAG with a 1993 onset date.  The examiner noted a history of glaucoma, having been identified at routine eye exams and subsequently treated at the VA "for years."  The Veteran's physical evaluation revealed no ocular tumors or neoplasms, and the presence of open angle glaucoma requiring medication for treatment.  The examiner concluded that the Veteran's glaucoma was "not related" to the Veteran's February 1968 in-service report of "blurred vision," nor his October 1968 treatment for the presence of "an ocular foreign body," rationalizing that the Veteran was not diagnosed with glaucoma until 1993.  The examiner further opined that the Veteran's glaucoma "is a disease...not a defect," noting that the condition did not exist prior to the Veteran's service, and was not "aggravated by his service time," as the Veteran's active duty experiences did not reflect any activities "that would have made him more likely to develop this disease."  The Board notes that the examiner marked that the Veteran's condition existed prior to service, but identified that this was only done in an effort to access the space required to write his conclusion.  Id. ("the condition did not exist prior to service but this is the box I could best fit this explanation in.")

Thereafter, in June 2013 the Veteran was afforded another VA examination for his eye, conducted by the previous examiner, whom once again reviewed the claims file and conducted a physical evaluation.  See June 2013 VA examination.  The medical history and physical examination results reported are identical to the March 2013 VA examination.  The examiner restated his prior conclusion, adding that the Veteran's glaucoma is a progressive disease that can lead to blindness, not a defect.  The examiner opined that the Veteran's service did not contribute to his glaucoma, nor "aggravate[] it past its normal course."  For the rationale, the examiner identified the Veteran's "blurred vision secondary to refractive error" and the ocular foreign body incident, but opined that "neither of these conditions has any relationship with primary open angle glaucoma."  

Following the Veteran's August 2013 award of service connection for multiple myeloma with plasmacytoma of the skull (MM), and the Veteran's September 2013 Informal Hearing Presentation (IHP) submission of treatise evidence from websites containing information in support of the proposition that glaucoma may be associated with MM, a VA addendum opinion was obtained in September 2014.  See September 2014 VA addendum opinion.  The same VA examiner opined that it the Veteran's glaucoma was less likely than not related to his service-connected MM, noting that these diseases have not been shown to have "any bearing" upon one another.  However, the examiner identified that there can be a side effect from the treatment of the MM as oral corticosteroids in some of their combinations are often used, and have the potential to raise the intraocular pressure (IOP).  For the rationale, the examiner identified that the dates and timings of the diagnoses indicate that they are not related, as the Veteran was diagnosed with POAG in the early 1990's and the Veteran's MM was not identified until 2008.  The examiner however did not opine whether the Veteran's MM treatment did in fact cause or aggravate his glaucoma, and the examiner did not comment on the websites cited in the September 2013 IHP.  

In October 2015, a VA addendum opinion was obtained to address the Veteran's September 2013 medical treatises and whether the Veteran's MM caused or aggravated his glaucoma.  The same VA examiner of the previous reports reviewed the claims file and rendered a negative opinion, concluding that the "Veteran's glaucoma is less likely than not related to his MM."  For the rationale, the examiner noted that there are cases of MM causing a secondary glaucoma, as identified in the September 2013 medical treatises," but that these cases differed from the Veteran's due to the presence of a plasmacytoma in the eye itself.  The examiner identified that the Veteran has primary open angle glaucoma and has never had a plasmacytoma discovered in his eye, and that the medical literature does not reflect any link to MM.  The examiner also addressed the issue of glaucoma related to the use of steroids as treatment for MM, but again identified that the glaucoma resulting from this side effect was secondary, and that POAG has not been shown in medical literature to have any relation to MM medicinal treatment.  In addition, the examiner identified that the Veteran's POAG existed "far before" the Veteran's MM diagnosis and steroidal treatment, and that his medical records have not demonstrated "any IOP spikes or secondary responses" to the steroids.  The examiner concluded the report by noting that while the "true etiology" of glaucoma is not known in many cases, contributing risk factors are identifiable, including the Veteran's African-American race and his age.  The Veteran's race is the "biggest etiological factor," as this makes him three to four times more likely to develop POAG, to suffer optic nerve damage from the disease, and to have "higher cup-disc ratios."  

Most recently, in February 2016, the same VA examiner provided an addendum opinion addressing whether the Veteran's glaucoma is aggravated by his service connected plasmacytoma.  Following another review of the Veteran's claims file, including his eye records and his medical history, the examiner concluded that the Veteran's glaucoma is "less likely than not aggravated by his SC plasmacytoma with MM."  For the rationale, the examiner again identified that the POAG existed "well-before" any notation of plasmacytoma, the glaucoma has never demonstrated signs of progression in excess of any normal case, and that even following the steroidal treatment there have been no instances of IOP spikes or optic nerve fiber/VF damage.

Analysis

Given the evidence of record, the Board finds that service connection for the Veteran's glaucoma is not warranted on either a direct or secondary basis.  

Regarding direct service connection, the Veteran has a current diagnosis of primary open-angle glaucoma and service treatment records reflect treatment for blurred vision in February 1968 and the presence of a foreign object in the Veteran's eye in October 1968.  Thus, the first and second elements under Shedden are satisfied.  Unfortunately, the third element, a causal nexus, is lacking.  The Board finds that the March 2013 VA examiner conducted a thorough and detailed in-person examination and review of the Veteran's file when composing his June 2013, September 2014, and October 2015 addendum opinions, providing adequate reasons and bases that the Veteran's current glaucoma was not related to service.  Specifically, in the March and June 2013 VA examination reports, the examiner identified the Veteran's two in-service ocular incidents, but concluded that they were "not related" to his primary open angle glaucoma.  The examiner noted that the Veteran's current disability is a progressive disease as opposed to a defect like his in-service diagnosis of refractive error, and that no service-related incident made the Veteran more susceptible to developing his POAG.  Moreover, the examiner explained in his October 2015 addendum opinion that while the "true etiology" of glaucoma is basically indeterminable, contributing risk factors are readily identifiable, and do not include any of the reported in-service incidences, but do suggest a strong susceptibility based on the Veteran's race and age.  For these reasons, the VA opinions are afforded great probative value and the Board finds that service connection cannot be awarded on a direct basis for the Veteran's glaucoma.

With regard to the Veteran's claim that his glaucoma is secondary to his service-connected plasmacytoma of the skull with multiple myeloma, in his September 2014, October 2015, and February 2016 opinions, the VA examiner specifically opined that the Veteran's glaucoma was not caused or aggravated by his service-connected disability.  As noted above, the VA examiner observed that the Veteran has only ever presented with primary open angle glaucoma.  No other ocular condition, including secondary glaucoma or plasmacytomas of the eye, has ever been diagnosed, thus negating the theories of proximate cause presented by the Veteran in his submitted medical treatises.  As advanced by the VA examiner, these studies present cases that specifically correlate multiple myeloma with diagnoses of secondary, not primary, glaucoma and the presence of ocular plasmacytoma.  Regarding aggravation, the examiner specifically identified that neither the Veteran's service-connected MM, nor its steroidal treatment could have any bearing on his glaucoma as the POAG predates the MM diagnosis by a substantial margin, and that since the diagnosis the steroidal treatment has not caused any IOP spikes nor other adverse effects reflected in the medical records.  As the VA examiner has offered clear conclusions with supporting data as well as reasoned medical explanations, the Board accords great probative weight to the opinions.  See Nieves-Rodriguez, supra. 

While the Veteran contends that his glaucoma is secondary to his service-connected MM, the Board accords his statements regarding the etiology of these disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board acknowledges that in June 2016, the Veteran, through his representative, submitted an additional IHP restating the assertions in support of his claim, along with an additional medical treatise purportedly in support of the Veteran's contentions.  See June 2016 VFW IHP.  Specifically, the June 2016 IHP included internet links to two websites with medical articles allegedly in favor of the Veteran's claims.  The first article, Ocular Manifestations of Multiple Myeloma: Three Cases and a Review of the Literature, was previously submitted by the Veteran in the September 2013 IHP and proffers three cases demonstrating relationships between three types of ocular plasmacytoma with secondary glaucoma and multiple myeloma.  As noted above, the theories postulated by this article have been addressed by the VA examiner in multiple examination reports.  The second article, Ocular Crystal Deposition Leading to a Diagnosis of Multiple Myeloma, was not submitted previously and concerns two case studies regarding ocular crystal deposits leading to diagnoses of multiple myeloma.  This evidence is new in that it was not previously before the Board.  However, such evidence is not directly relevant to this Veteran's claims-particularly in the absence of a supporting medical opinion linking this evidence to the Veteran's claimed disabilities. 

Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Here, the submitted article addresses a "rare ocular manifestation" not evidenced by the medical evidence of record.  Specifically, this newly submitted treatise concerns corneal crystallization, a disorder not identified in the claims file. Moreover, the case studies presented in this article discuss MM effectuating the development of these crystalline deposits, a theory rebuked by the VA examiner in the aforementioned opinions due to the timing of the Veteran's diagnoses of POAG and multiple myeloma.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523   (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Specifically, as discussed above, this new article addresses corneal crystallization, a disorder neither evidenced by the medical record nor advanced by the Veteran with any specificity or medical opinion.  Moreover, this evidence is cumulative and redundant in that medical treatise information suggesting a link between MM and glaucoma, as submitted in 2013, has already been identified, assessed, and rebuked in multiple VA examination reports.  Thus, the Board finds that this recent medical article submission is irrelevant and carries no probative weight.

Therefore, based on the foregoing, the Board finds that service connection for the Veteran's glaucoma is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for glaucoma, to include as secondary to service-connected plasmacytoma with multiple myeloma, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


